Citation Nr: 0107435	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-00 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 12, 1998 
for an award of a total disability rating based on individual 
unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971 and from November 1981 to April 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1999 rating decision by the RO which granted 
a TDIU rating, effective from June 12, 1998.

In April 1997, the RO denied claims for increased ratings for 
right elbow, right wrist, low back, right knee, left knee, 
and left Achilles tendon disorders.  The RO also denied 
claims of service connection for left and right shoulder 
disorders, and a right hip disorder as secondary to the 
service-connected right knee and foot condition.  The RO also 
denied the veteran's application to reopen claims of service 
connection for right and left hip disorders.  In October 
1998, the Board remanded these claims to the RO for further 
development.  In February 1999, the RO granted an increased 
rating for a low back disorder to 20 percent; granted service 
connection for PTSD, assigning a 30 percent rating; and 
granted a TDIU rating.  The RO continued to deny the other 
claims on appeal.  In May 1999, the veteran withdrew his 
appeals with one exception.  He appealed the effective date 
of the TDIU rating.  The only issue now on appeal is the 
claim for an earlier effective date for a TDIU rating.

In March 2000, the veteran withdrew his request for 
videoconference hearing


FINDINGS OF FACT

1.  The RO granted a TDIU rating due to service-connected 
disabilities, effective from June 12, 1998, and the veteran 
claims an earlier effective date for such rating.

2.  On October 1, 1997, the veteran submitted a claim for a 
TDIU rating, and the evidence shows that his service-
connected disabilities prevented gainful employment as of May 
22, 1997.


CONCLUSION OF LAW

The requirements for an earlier effective date of May 22, 
1997, for the award of a TDIU rating, have been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1967 to 
July 1971 and from November 1981 to April 1991.  During 
service, he was treated for multiple joint complaints.  

In July 1991, the RO granted service connection for 
degenerative joint disease of the right elbow, assigning a 10 
percent rating, and granted service connection for 
degenerative joint disease of the right and left knee, and 
the right wrist, assigning each a noncompensable rating.  The 
RO also granted service connection for left Achilles 
tendonitis, assigning a noncompensable rating.

In July 1992, the RO granted service connection for tinnitus, 
assigning a 10 percent rating.  The RO also granted service 
connection for hearing loss, for right and left foot 
disorders, a low back disorder, and for a left eye corneal 
scar, assigning each disability a noncompensable rating.  
Effective from January 1994, the veteran was assigned a 10 
percent rating for his low back disorder.  Effective from 
November 1994, he was assigned separate 10 percent ratings 
for a right wrist disorder, for left Achilles tendonitis, and 
for a right foot disorder.  His combined rating was 50 
percent.  Effective from August 1995, the veteran was 
assigned separate 10 percent ratings for right and left knee 
disorders.  His combined service-connected disability rating 
increased to 60 percent.

In December 1996, the veteran filed claims for increased 
ratings for his service-connected disabilities.  He submitted 
VA outpatient treatment reports covering the period of April 
1996 to February 1997.  In May and June of 1996, the veteran 
complained of multiple bilateral foot problems, as well as 
knee problems.  In November 1996, he reported to the podiatry 
clinic for information pertaining to possible foot surgery.  
His symptoms were reportedly not severe on such visit.  In 
January 1997, he complained of congestion, coughing, nausea, 
and achy joints.  He was diagnosed as having osteoarthritis 
and a viral infection.  He complained of similar symptoms in 
February 1997.  At that time was diagnosed as having a viral 
syndrome.

In April 1997, the RO denied increased rating claims for a 
right elbow disorder, a right wrist disorder, a low back 
disorder, a right knee disorder, a left knee disorder and for 
a left Achilles tendon disorder.  The RO also denied service 
connection for right and left shoulder disorders and denied 
the application to reopen claims of service connection for 
right and left hip disorders.  The veteran appealed the 
adverse determinations.  In connection with his appeal, he 
submitted additional VA outpatient treatment records from 
February 1997 to May 1997.  In May 1997, he was treated in 
the podiatry clinic due to complaints stemming from bunion 
deformity, pes planus and plantar fasciitis.

In a substantive appeal received on October 1, 1997, the 
veteran argued he was entitled to higher ratings for his 
service-connected disorders.  He reported that he had to 
terminate his employment due to such disabilities.  He stated 
he was in a vocational rehabilitation program and was going 
to a community college, but that due to the ride and due to 
sitting in class, he would most likely have to stop the 
training.

On June 12, 1998, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, he submitted a 
May 1998 report showing he was diagnosed as having PTSD as a 
result of his Vietnam experiences.  On examination , he was 
assigned a Global Assessment of Functioning (GAF) score of 
75, indicating no more than slight impairment in social or 
occupational functioning.

During a July 1998 hearing, the veteran testified that he was 
receiving a combined rating of 60 percent due to his service-
connected orthopedic disorders.  He stated that due to these 
disorders he was unable to secure and obtain gainful 
employment.  The veteran stated he started vocational 
rehabilitation in June 1997 and that he stopped the program 
in April 1998.  He reported he discontinue vocational 
rehabilitation due to his medical problems.  He related he 
last worked in May 1997 as a forensic technician at a local 
hospital.  He indicated he had applied for Social Security 
Administration (SSA) disability benefits.

In October 1998, the Board remanded the veteran's then-
pending claims to the RO for further development.  The Board 
instructed the RO to determine whether the veteran was 
entitled to a TDIU rating.

In November 1998, the RO received outpatient treatment 
reports from 1997 and 1998.  These reports show the veteran 
was treated for orthopedic complaints, involving the knees 
and back, as well as other joints.  He was diagnosed as 
having osteoarthritis and degenerative joint disease.  During 
this time, he was treated on two occasions for blurred vision 
and burning of the eyes.  Dry eye was diagnosed.  The veteran 
was also treated for PTSD.  He was assigned a GAF score of 
60, demonstrating moderate difficulty in social and 
occupational functioning.

The veteran submitted a copy of a November 1998 decision by 
an Administrative Law Judge of the Social Security 
Administration (SSA).  The SSA decision shows that the 
veteran was evaluated by an orthopedist due to multiple joint 
pain, the majority of which were service-connected.  Based on 
physical examination of the veteran's joints, the doctor 
stated that the veteran's overall condition prevented him 
from performing work functions which required standing, 
bending, walking or lifting on a daily basis.  It was noted 
that a doctor testified at an SSA hearing that the veteran's 
PTSD symptoms caused only slight limitations on his ability 
to maintain employment.  The doctor reported that the veteran 
necessitated sitting/standing accommodations at 15-20 minutes 
intervals.  The doctor concluded that it was evident that the 
veteran was no longer capable of performing his past relevant 
work or engaging in any type of substantial gainful activity 
on a sustained basis due to severe osteoarthritis and 
degenerative joint disease.  The SSA law judge awarded the 
veteran disability benefits due to multiple joint arthritis, 
PTSD, tinnitus and obesity.  It was determined that the 
veteran's conditions were severe and prevented him from 
performing a full range of sedentary work activities on a 
regular and continuous basis.  The SSA determined that the 
veteran had been disabled since May 22, 1997, finding he had 
not performed any substantial gainful activity since that 
time.

David Buyck, Ph.D., a clinical psychologist, stated in a 
December 1998 letter that the veteran had PTSD and that he 
was unemployed.  He stated that the veteran's PTSD rendered 
him unable to function effectively socially and in his 
occupation.  He stated that the veteran was unable to engage 
in substantial gainful activity due to flashbacks, invasive 
thoughts, anxiety and anger.

VA examination in December 1998 shows the veteran had 
multiple orthopedic complaints and disorders.

In a February 1999 deferred rating decision, the RO noted 
that the Board in its October 1998 remand found an informal 
claim for a TDIU rating.

In February 1999, the veteran filed a formal claim for a TDIU 
rating.  He stated he was unable to work due to degenerative 
joint disease of the back, as well as in other joints.  He 
related he was in the VA vocational rehabilitation program 
from June 1997 to April 1998, when he had to stop because of 
his disabilities.  He stated he left his last employment due 
to his service-connected disabilities.  He related he 
completed high school and that from October 1991 to May 21, 
1997, he worked as a forensic health technician.  He said he 
last worked full-time on May 21, 1997, and became too 
disabled to work on May 22, 1997.

In February 1999, the RO granted service connection and a 30 
percent rating for PTSD, effective June 12, 1998.  The RO 
also granted an increased 20 percent rating for a low back 
disorder (effective from December 1996).  His combined 
service-connected disability rating continued to be 60 
percent until it increased to 80 percent, effective from June 
12, 1998.  The RO also granted a TDIU rating effective from 
June 12, 1998.  The RO noted that the veteran filed an 
informal claim for TDIU on October 1, 1997 and that he had 
not worked since May 1997.  The RO also noted that the 
veteran was awarded SSA disability benefits and that his 
vocational rehabilitation training was strained due to 
unsuccessful academic performance.  The RO reported that the 
schedular requirements for a TDIU were not met until June 12, 
1998, date of his claim for service connection for PTSD.  The 
RO noted that prior to June 1998, his combined rating was 60 
percent.  The RO stated that once the veteran was service-
connected and assigned a 30 percent rating for PTSD, he met 
the schedular requirement for a TDIU rating.  The RO also 
found that there were no unique or unusual circumstances due 
to service-connected disability at the time of the October 
1997 claim.

In April 1999, the RO received a statement from the veteran's 
employer indicating the veteran was a forensic health care 
technician and that he last worked there on May 22, 1997.  
The employer stated that the veteran stopped working due to 
education.

In May 1999, the veteran claimed that the effective date for 
his TDIU rating should be October 1, 1997.

In December 1999, the RO received the veteran's substantive 
appeal.  In the appeal, the veteran's representative argued 
that the veteran was entitled to an earlier effective date of 
May 22, 1997 as this was the date he discontinued employment 
due to his service-connected disabilities.  The 
representative noted that the SSA awarded disability benefits 
from that date.






II.  Analysis

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet.App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 
125 (1997); VAOPGCPREC 12-98.

To determine the effective date of the TDIU rating, the Board 
must identify both the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(o).  On October 1, 
1997, the veteran alleged that his service-connected 
disabilities prevented him from working.  As acknowledged by 
the RO, this was an informal claim for a TDIU rating.  
38 C.F.R. § 3.155.  The RO failed to forward the veteran a 
formal application for benefits within a year after the 
informal claim.  Thus, October 1, 1997 will be considered the 
date of the claim for a TDIU rating.

The Board must next determine whether it is factually 
ascertainable that the veteran was entitled to a TDIU rating 
within the year preceding his October 1997 claim.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

Effective from before the time when the veteran last worked 
in May 1997, and continuing for some time after he filed his 
October 1997 claim for a TDIU rating, he was service 
connected for a low back disorder rated 20 percent disabling, 
a right elbow disorder rated 10 percent disabling, a right 
wrist disorder rated 10 percent disabling, a right knee 
disorder rated 10 percent disabling, a left knee disorder 
rated 10 percent disabling, a left Achilles tendon disorder 
rated 10 percent disabling, a right foot disorder rated 10 
percent disabling, tinnitus rated 10 percent disabling, 
bilateral hearing loss rated noncompensable, and a left eye 
disorder rated noncompensable.  The combined rating, under 
the combined ratings table of 38 C.F.R. § 4.25, was 60 
percent.  Therefore, he did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration for a 
TDIU rating on a schedular basis.  The RO noted that the 
veteran did not meet the schedular criteria for a TDIU rating 
until June 12, 1998, when the combined rating became 80 
percent by virtue of service connection and compensation 
being granted for PTSD from that date.  However, the veteran 
may meet the TDIU criteria on an extraschedular basis, under 
38 C.F.R. § 4.16(b), prior to that date, and the Board will 
next address such matter.

A review of the record reveals the veteran has a high school 
education and that after his discharge from service he worked 
as a forensic health technician until May 21, 1997.  Although 
one record says he last worked on May 22, 1997, most of the 
information on file is that he last worked full-time on May 
21, 1997, and did not work on and after May 22, 1997.  In 
October 1997, when he filed his TDIU claim, he asserted his 
service-connected physical disorders prevented him from 
working in his prior position which required him to stand on 
his feet and exert himself physically.  He also claimed he 
was unable to complete his VA vocational rehabilitation due 
to his service-connected disabilities.  A November 1998 SSA 
report shows that the veteran was evaluated by an orthopedist 
due to multiple joint pain, the majority of which were 
service-connected.  Based on physical examination of the 
veteran's joints, the doctor stated that the veteran's 
overall condition prevented him from performing work 
functions which required standing, bending, walking, or 
lifting on a daily basis.  A doctor testified at the 
veteran's SSA hearing that the veteran's PTSD symptoms caused 
only slight limitations on his ability to maintain 
employment.  The doctor reported that the veteran 
necessitated sitting/standing accommodations at 15-20 minutes 
intervals.  The doctor concluded that it was evident that the 
veteran was no longer capable of performing his past relevant 
work or engaging in any type of substantial gainful activity 
on a sustained basis due to severe osteoarthritis and 
degenerative joint disease.  The SSA found the veteran became 
disabled from work as of May 22, 1997, and it appears this 
was largely based on disabilities which were service-
connected as of that date.

Despite evidence showing that the veteran had some impairment 
from non-service-connected problems, the Board finds that, as 
of May 22, 1997, then-existing service-connected disabilities 
rendered him unable to secure and follow a substantially 
gainful occupation.  Thus, he met the extraschedular 
requirements for a TDIU rating as of May 22, 1997.  38 C.F.R. 
§ 4.16(b).  As this increased disability (i.e., TDIU) 
occurred within the year prior to his October 1, 1997 TDIU 
claim, an effective date of May 22, 1997 is warranted for the 
TDIU rating.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o).

In sum, the Board grants an earlier effective date of May 22, 
1997 for a TDIU rating.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been applied in reaching this 
decision.


ORDER

An earlier effective date of May 22, 1997 for an award of a 
TDIU rating is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

